UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-725




In Re: COLUMBUS FERGUSON,

                                                          Petitioner.



        On Petition for Writ of Mandamus. (CR-92-268-P)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Columbus Ferguson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Columbus Ferguson, a federal inmate, filed a petition for a

writ of mandamus requesting that a federal district judge recuse

himself and that the court reporter be brought before a judicial

panel. In support of his petition, Ferguson provided mere conclu-

sory allegations of perjury and conspiracy of the judge and the
court reporter. Because Ferguson failed to establish any extrajudi-

cial bias, recusal of the district judge is not warranted. See In
re Beard, 811 F.2d 818, 827 (4th Cir. 1987). Further, because

Ferguson has not shown that he has a clear right to the relief

sought against the court reporter and that no other remedy is

adequate, mandamus relief is not available for his claim regarding
the court reporter. See In re First Fed. Sav. & Loan Ass'n, 860
F.2d 135, 138 (4th Cir. 1988). We therefore deny Ferguson's peti-

tion for a writ of mandamus. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2